 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-cr-094-JAD-EJY
 4
                   Plaintiff,                          ORDER
 5
            v.                                               ECF No. 27
 6
     RUBEN CASTRO-DELGADILLO,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for Monday,
11   October 7, 2019 at 9:30 a.m., be vacated and continued to _____________________  at the
                                                               December 9, 2019, at the  hourhour
12   of _______
     of 10:15 a.m.
                ___.m.
13
            DATED this 13th
                       ____ day of September, 2019.
14
15
16
17                                              HONORABLE JENNIFER A. DORSEY
18                                              UNITED STATES DISTRICT JUDGE

19
20
21
22
23
24
25
26
                                                   3
